This is an application for leave to appeal from refusal of a writ of habeas corpus.
Petitioner was convicted of murder in the second degree, and was sentenced to the Maryland House of Correction for ten years. He alleges that he was convicted for a crime that "layed among five drunks", and that no one knew anything about the crime until after they became sober the next day. He alleges that the truth was not told by the witnesses at the trial, as the other four men who were present at the time of the crime *Page 749 
were against him, because the woman who was killed was their friend and they did not want him to be living with her. He also alleges that while arrangement was made for him to have a lawyer, and the lawyer did all he could, he was a colored man who did not protect his constitutional rights.
The writ of habeas corpus cannot be used as an appeal or for the purpose of reviewing the evidence given in a criminal case.Rountree v. Wright, 189 Md. 292, 55 A.2d 847.
There is no allegation in the petition showing that he was incapable of making his defense or how the Court or counsel violated fundamental rights. Olewiler v. Brady, Warden,185 Md. 341, 44 A.2d 807.
Application denied, without costs.